Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Shawn Pyles on 01/26/2022.
The application has been amended as follows: 
In claim 41 (the subject matter of claim 42 is being incorporated into claim 41) on line 14, replace “other.” with “other; wherein the wafer is a silicon carbide (SiC) wafer and the first face is a silicon face of the SiC wafer and second face is a carbon face of the SiC wafer.” 
Cancel claim 42. 
In claim 44 (the subject matter of claim 45 is being incorporated into claim 44) on line 11, replace “crystalline features.” with “crystalline features; wherein the first wafer image is captured from a first face of a wafer and the second wafer image is captured from a second face of the wafer.”
Cancel claim 45.
In claim 46, on line 1, replace “claim 45,” with “claim 44,”.
Response to Amendment

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/13/2022, with respect to claims 1-4, 6-33, and 35-39 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-33, and 35-41, 43-44, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-33, and 35-39 are allowed due to the persuasive arguments of the Applicant and incorporating the limitations of the dependent claims that were objected to as containing allowable subject matter into independent format. Regarding claim 41, as discussed in the interview the incorporation of claim 42 overcomes the reference 20140268121 and the incorporation of claim 45 into claim 44 overcomes the reference 7314766. Regarding claim 43, none of the prior art of record discloses in combination with the other limitations of the claim accessing a first wafer image and a second wafer image, wherein the first wafer image and the second wafer image are taken from different wafers formed from a same crystalline boule and aligning the first wafer image with the second wafer image so that the first coordinate position and the second coordinate position for each common crystalline feature of the plurality of common crystalline features are positioned less than or equal to 15 microns (pm) from each other.
Thus the claims are allowable over the art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN B STREGE/Primary Examiner, Art Unit 2669